Citation Nr: 0940171	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-16 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression and post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The Veteran had active service from December 1980 to February 
1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Chicago, Illinois, Regional Office (RO) which, in pertinent 
part, denied service connection for an acquired psychiatric 
disorder to include a history of not otherwise specified 
depression.  In May 2003, the RO denied service connection 
for post-traumatic stress disorder (PTSD).  In July 2005, the 
Veteran was afforded a hearing before one of the undersigned 
Veterans Law Judges sitting at the RO.  In August 2005, the 
Veteran was informed by the Board that the July 2005 hearing 
could not be transcribed.  The Board offered to reschedule 
the Veteran for an additional hearing before a Veterans Law 
Judge.  In January 2006, the Veteran was afforded a 
videoconference hearing before another of the undersigned 
Veterans Law Judges.  The hearing was transcribed and the 
hearing transcript has been incorporated into the record.  In 
June 2006, the Board remanded the Veteran's appeal to the RO 
for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on her part.  


REMAND

The January 2002 and May 2003 RO decisions note that the 
Veteran's service treatment records had been received and 
reviewed.  In reviewing the claims files, the Board observes 
that the Veteran's service treatment records are no longer 
associated with the record.  While the Veteran's service 
personnel records, which include photocopies of her entrance 
and separation physical evaluations, are associated with the 
claims files, it appears that the Veteran's service clinical 
documentation has become separated from the record or is 
otherwise missing.  Searches for the misplaced records 
conducted at both the RO and the AMC have been unsuccessful.  

In December 2008, the Veteran submitted two photocopied and 
self-annotated pages from her service treatment records.  The 
Veteran has not been requested to submit copies of all 
service treatment records in her possession.  Further, it 
does not appear that the Veteran's service treatment records 
were provided to the examiner prior to the October 2008 VA 
examination for compensation purposes afforded to the Veteran 
in accordance with the Board's June 2006 Remand Instructions.  

Accordingly, this case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she forward copies of all service 
treatment records in her possession for 
incorporation into the claims files.  

2.  If the Veteran's service treatment 
records are forwarded for incorporation 
into the claims files, then schedule the 
Veteran for an additional VA examination 
for compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of her chronic acquired psychiatric 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disability 
originated during active service; is 
etiologically related to the Veteran's 
claimed inservice sexual assault; is in 
any other way causally related to active 
service; or existed prior to active 
service and increased in severity beyond 
its natural progression during such 
service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

3.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include depression and PTSD.  If the 
benefits sought on appeal remain denied, 
the Veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC. 

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	F. JUDGE FLOWERS	GEORGE R. SENYK 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



_________________________________________________
ROBERT SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

